
	

114 S1567 IS: To amend title 10, United States Code, to provide for a review of the characterization or terms of discharge from the Armed Forces of individuals with mental health disorders alleged to affect terms of discharge.
U.S. Senate
2015-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1567
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2015
			Mr. Peters (for himself, Mr. Daines, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to provide for a review of the characterization or terms of
			 discharge from the Armed Forces of
			 individuals with mental
			 health disorders alleged to affect terms of discharge.
	
	
		1.Review of characterization or terms of discharge from the Armed Forces of individuals with mental
 health disorders alleged to affect terms of dischargeSection 1553(d) of title 10, United States Code, is amended by adding at the end the following new paragraph:
			
 (3)(A)In addition to the requirements of paragraphs (1) and (2), in the case of a former member described in subparagraph (B), the board shall—
 (i)review medical evidence of the Secretary of Veterans Affairs or a civilian health care provider that is presented by the former member; and
 (ii)review the case with a rebuttable presumption in favor of the former member that post-traumatic stress disorder or traumatic brain injury materially contributed to the circumstances resulting in the discharge of a lesser characterization.
 (B)A former member described in this subparagraph is a former member described in paragraph (1) or a former member whose application for relief is based in whole or in part on matters relating to post-traumatic stress disorder or traumatic brain injury as supporting rationale or as justification for priority consideration whose post-traumatic stress disorder or traumatic brain injury is related to combat or military sexual trauma, as determined by the Secretary concerned..
		
